Citation Nr: 1758909	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 06-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psoriasis of the bilateral hands and feet and groin area, to include as due to herbicide exposure and/or secondary to service-connected anxiety disorder with depression, hypertension, or coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968. Service personnel records confirm service in country in Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Board remanded the Veteran's issue for additional development. The case has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before the Veteran's claim may be decided.

The Veteran has claimed entitlement to service connection for psoriasis of the bilateral hands and feet and groin area, to include as due to herbicide exposure and/or secondary to service-connected anxiety disorder with depression. To date, he has received examinations in January 2008, July 2012, May 2014, and July 2017 in connection with these claims. The Veteran has received VA medical opinions as to whether his psoriasis is related to or aggravated by anxiety disorder with depression.

On March 19, 2009, VA received a Statement in Support of the Case from the Veteran, where he also contended that his psoriasis is secondary to hypertension, or is secondary to coronary artery disease. The Veteran is service connected for coronary artery disease (for which service connection was granted in relation to the Veteran's herbicide exposure) and hypertension associated with diabetes mellitus with erectile dysfunction. The VA examinations and opinions of record do not address these contentions, despite the fact that three of the opinions were offered after the Veteran originally submitted his statement.

As there is otherwise insufficient medical evidence to decide the claim, the Board must remand the issue so that a medical opinion addressing the etiology of the Veteran's psoriasis, to include whether it is secondary to coronary artery disease or hypertension, can be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. The AOJ should request a medical opinion from an appropriate VA medical professional to determine whether the Veteran's psoriasis of the bilateral hands and feet and groin area is related to either the Veteran's coronary artery disease or hypertension, to include medication taken for these disabilities.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis of the bilateral hands and feet and groin area is caused by the Veteran's coronary artery disease, to include medication he takes for his heart disability. The examiner should provide a complete rationale for any opinion offered.

b. If the answer to "a." is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis of the bilateral hands and feet and groin area is permanently aggravated by the Veteran's coronary artery disease, to include medication he takes for his heart disability. The examiner should provide a complete rationale for any opinion offered.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis of the bilateral hands and feet and groin area is caused by the Veteran's hypertension, to include medication he takes for hypertension. The examiner should provide a complete rationale for any opinion offered.

d. If the answer to "c." is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis of the bilateral hands and feet and groin area is permanently aggravated by the Veteran's hypertension, to include medication he takes for hypertension. The examiner should provide a complete rationale for any opinion offered.

3. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 

